Citation Nr: 0518290	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  02-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed to be secondary to a service-connected right total 
knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to August 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Historically, service connection was previously denied for a 
left knee disability in a March 1994 Board decision.  The 
Board found that service connection was in effect for 
postoperative residuals of a right knee injury and that the 
veteran did not develop a left knee disability as result of 
his service-connected right knee disorder.  On these bases 
the Board determined that the veteran's left knee disability 
was not proximately due to or the result of service-connected 
right knee disability.  

The veteran attempted to reopen his claim in July 2001, and 
the Board accomplished this in its March 2004 decision.  By 
the same document, the Board remanded the claim on the merits 
for the purpose of obtaining additional development.  In its 
current status, the case returns to the Board following 
completion of development made pursuant to its March 2004 
remand.  

The veteran provided testimony at a July 2003 Travel Board 
hearing sitting in Phoenix, Arizona.  A transcript of these 
proceedings has been made a permanent part of the record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's left knee disability is shown to be related 
to his service-connected right knee disability; the left knee 
is not shown to have been caused by, but may have been 
worsened by service-connected right knee disability.  


CONCLUSION OF LAW

The veteran's left knee disability is shown to be proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The inservice incurrence of chronic disability may be 
presumed where the veteran demonstrates arthritis within one 
year after his discharge form active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§ 3.303. 3.307, 3.309 (2004).

Service connection may be established for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).  The United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) has held 
that entitlement to service connection may be granted for 
aggravation of a nonservice-connected condition by a service-
connected condition.  This determination rests upon the 
meaning of disability, defined for this purpose as "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition."  See Allen 
v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).  

The Board has reviewed the record and finds that the record 
supports a favorable determination with respect to the claim 
for service connection for a left knee disability.  The 
originating agency established entitlement to service 
connection for a right knee disability in a January 1980 
rating decision.  The veteran receives a 30 percent rating 
for disability classified as status post total right knee 
arthroplasty, secondary to degenerative joint disease.  

The veteran does not contend, and the record does not 
disclose that a left knee disability is related to the 
veteran's military service, either directly or on the basis 
of a statutory presumption.  The veteran contends that he has 
developed a left knee disability as a result of his service-
connected right knee disability.  In July 2003, he provided 
testimony to the effect that his service-connected right knee 
became so disabling, that he required numerous surgeries 
including a right knee total arthroplasty.  The veteran 
believes that his efforts to compensate for the right knee 
resulted in a left knee disability.  The veteran believes 
this is true and testified that no physician has stated that 
the service-connected right knee disability is affecting the 
left knee.  

In the alternative, the veteran contends that he developed a 
left knee disability because his service-connected right knee 
gives way and he falls.  (See January 2003 VA examination 
report).  The veteran was not able to indicate the frequency 
of his falls.  

Reports of VA evaluation and treatment show that the veteran 
was noted to have degenerative arthritis of the left knee as 
early as August 1991.  A May 1992 VA examination report shows 
that the veteran had degenerative changes in the left knee 
and a possible meniscal tear.  He stated that he had had no 
trauma to the left knee, but relied on it more since the 
total right knee arthroplasty.  The examiner could not state 
whether pathology in the left knee was caused by the right 
knee pathology.   

A March 2001 VA outpatient treatment record shows that the 
veteran was seen for a left knee injury after having fallen 
down some stairs 2 days previously.  As reported, the 
veteran's right knee gave way and he fell down two stairs.  
The left knee hyperflexed and locked in that position.  His 
girlfriend helped him to pull his leg back into position, but 
since the incident, the veteran experienced pain behind the 
left knee.  Subsequent reports of treatment show that nothing 
in the record specifically states that the veteran sustained 
additional injury to the left knee in the fall that occurred 
in March 2001.  It is, however, significant to note that the 
veteran underwent knee surgery on the left knee in July 2001 
that consisted of arthroscopy with partial medial 
meniscetomies after a two- or three- year history of knee 
pain.  Finally, the veteran underwent a total left knee 
replacement in November 2002.  

The veteran underwent a VA examination in January 2003.  The 
report of that examination shows that the examiner reviewed 
the veteran's claims folder.  The examiner opined, 

"Additionally, a joint problem on one 
side of the body does not just go over to 
the same joint in the opposite side of 
the body.  Additionally, if the right 
knee was bothering him a lot, he would 
actually be utilizing that knee as well 
as the opposite knee less, not more."  

The examiner noted in addition that there was evidence of 
early arthritic changes in the left knee as early as August 
1991.  The examiner stated that nothing in the clinical 
record shows that the left knee pain was a result of right 
knee giving way or falls due to the right knee.  

In this instance, the examiner did not appear to consider the 
evidence in the claims folder regarding the March 2001 fall.  
Although arthritis had been diagnosed since 1991, it is 
significant to note that the veteran after the March 2001 
fall underwent left knee surgery in July 2001 and 
subsequently underwent a total knee replacement in the 
following year.  The January 2003 opinion fails to address 
these concerns.  

The veteran underwent another VA examination in August 2004.  
At that time, the examiner noted that the claims folder was 
not available for review at the time of the examination.  The 
examiner stated that the veteran presented a history 
remarkable for the onset of left knee symptoms from the late 
1970s and early 1980s, or about 15 years after his separation 
from service.  The veteran did not report any left knee 
injury.  He did state that he fell down a few steps 2 years 
prior to the examination, that he had two surgeries, 
including a total left knee arthoplasty about two years 
previously.  On the basis of evidence available at the time, 
the examiner opined that it was less likely than not that the 
veteran's currently diagnosed left knee disability is 
proximately due to or the result of his service-connected 
right knee disability.  The examiner explained that the 
veteran's left knee disability did not develop until 15 or 20 
years after the right knee condition.  

The Board observes that the examiner's discussion in the 
August 2004 report appears to address the matter of causation 
only.  Both this statement and other evidence in the claims 
folder support the finding that the veteran's left knee 
disability was not caused by the service-connected right knee 
disability.  However, the deficiency in the August 2004 
report is that the examiner does not establish or rule out 
the possibility that a left knee condition was worsened by 
the service-connected right knee condition.  Moreover, 
although reference is made to the 2001 fall, the examiner did 
not comment on the impact of any left knee injury caused by 
that incident.  

In an addendum to the August 2004 report, the examiner in 
February 2005 provided an unfavorable nexus opinion relative 
to the veteran's claim for secondary service connection.  
Stating that it was less likely than not that the veteran's 
left knee condition was proximately due to or the result of 
the veteran's service-connected right knee, the examiner 
emphasized the fact that joint conditions, in this case, 
arthritis, do not "hop over, if you will from one side of 
the body to the other."  In other words, the examiner 
indicated that difficulty in the right knee would not 
necessarily result in difficulty in the left knee.  

This statement addresses the matter of causation and is 
consistent with the previous determinations in January 2003 
and August 2004.  The examiner did not make specific 
reference to the matter of worsening of nonservice connected 
disability by a service-connected one.  Certain statements, 
however, contained in the record appear to address that 
issue.  For example, the examiner stated, 

"Additionally, when one has a fair 
amount of difficulty with, for example, 
in this case the right knee, one actually 
tends to use the knees less, not more.  
Therefore, as noted above, less likely 
than not left result of right."  

The examiner did not, however, provide an opinion as to the 
extent of the left knee injury in the March 2001 fall, 
allegedly caused by the veteran's service-connected right 
knee.  Thus, the opinion as with the two previous, is 
probative to the extent that it rules out causation; however, 
with respect to the issue of whether left knee disability was 
worsened by service-connected disability, the opinion reached 
is based on an incomplete analysis of the available facts.  

The Board finds that the above-stated opinions are outweighed 
by the March 2001 contemporaneous medical record showing that 
the veteran injured his left knee as a consequence of a fall 
caused by the collapse of the service-connected right knee.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is in relative equipoise with respect to 
whether that the veteran currently has a left knee disability 
associated the service-connected right knee disability.  
Therefore, the benefit of the doubt doctrine is for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a left knee disability, claimed as 
secondary to the service-connected right knee, is allowed.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


